Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re: Alliance Recovery Corporation Registration Statement on Form SB-2, and as Amended Filed with the Securities and Exchange Commission on June 8, 2007 (Registration No. 333-143624) Request for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, Alliance Recovery Corporation (the “Company”) hereby applies for the withdrawal of its original registration statement on Form SB-2, File No. 333-143624, which was filed on June 8, 2007 (the “Registration Statement”). Such withdrawal is requested, as the Company is renegotiating the terms of its financing with the investor, Dutchess Private Equities Fund, Ltd.As a result, the Company determined that it should withdraw the SB-2. No sales of any of the Company's securities have been completed and the Registration Statement has not been declared effective by the Commission. However, the Company may undertake a private offering in the future in reliance on Securities Act Rule 155(c). Should you have any comments please contact the Company’s legal counsel, Gregg E. Jaclin, Esq. at (732) 409-1212. Very truly yours, ALLIANCE RECOVERY CORPORATION By: /s/Peter Vaisler Peter Vaisler Chief Executive Officer Principal Financial Officer, Principal Accounting Officer and Director
